H. Philip Elwood, Counsel Satanta Hospital District 515 S. Kansas Avenue Topeka, Kansas  66603-3999
Dear Mr. Elwood:
As legal counsel for the Satanta Hospital District, you request our opinion regarding the terms of office to be served by members of the Board of Trustees who are elected pursuant to a resolution approved by the electors of the Hospital District.  Specifically, you ask whether the members will serve terms of office of three years or four years.
According to the information you have provided, the members of the Board of Trustees for the Satanta Hospital District are elected by qualified electors who attend the annual meeting of the Board of Trustees.1  At the annual meeting held April 22, 1999, the qualified electors approved a resolution changing the method of election.  Thereafter, the members were to be elected by ballot at an election held the first Tuesday of April.  The resolution, however, failed to establish whether the members were to be elected for terms of three years2 or four years.3
The establishment of hospital districts is authorized under K.S.A.80-2501 et seq.  Upon establishment of the district, the qualified electors are to elect by ballot the first members of the board of trustees.4  The members are elected to designated terms of one, two, and three years.5  The terms of office are to be staggered so that no more than a simple majority of the members of the board are selected at the same time.6  Members of the board are thereafter to be elected at an annual meeting of the qualified electors of the hospital district7 or appointed by the governing bodies of the political subdivisions joining in the operation and maintenance of the hospital.8
    "(b)  If the method of selection of members of the board of any hospital is the method provided for in provision (1) or provision (2) of subsection (a), such method of selection may be changed to the method provided for in provision (3) or provision (4) of subsection (a) by majority vote of the qualified electors voting at an annual meeting thereof. Whenever the method of selection of members of a board is changed to the method provided for in provision (3) or provision (4) of subsection (a), the term of each member serving on the board at the time of the change of method of selection shall expire on May 1 of the year in which the term of such member is to expire, except that for the purpose of electing members to the board at a time to coincide with elections for other purposes, the board may extend the term of any member for not to exceed one year from the date such member's term would otherwise expire. . . .  If the members of the board are currently selected pursuant to provision (3) of subsection (a), the method of selection may be changed to the method provided for in provision (4) of subsection (a) by a majority vote of the board members."9
The Court's function is to interpret a statute to give it the effect intended by the Legislature.10  In determining legislative intent, the Court may consider the historical background of the enactment, the circumstances attending its passage, and the purpose to be accomplished.11
As originally enacted, K.S.A. 80-2501 et seq. provided three methods of appointment of members of a board of trustees: election at the annual meeting, appointment by the participating governing bodies, and election for terms of three years.12
The first board of trustees was to be comprised of three, five, seven, or nine members13 whose terms of office were set for one, two, or three years.14  Members elected to the board thereafter were to serve terms of three years.15  The option of electing members for terms of four years was added in 1987.16  Based on this history, it is our opinion that in instances where a resolution changing the method of selection of members of a board of trustees of a hospital district established pursuant to K.S.A. 80-2501 et seq. from the methods set forth in subsection (a)(1) or (a)(2) of K.S.A. 80-2508 to election pursuant to subsection (a)(3) or (a)(4) of K.S.A. 80-2508 fails to clearly establish whether the term of office for the elected trustees is to be three years or four years, the elected trustees are deemed to serve a term of three years.  Exercising authority conferred under K.S.A. 80-2508, the members of the board may then by majority vote change the term of office to four years.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Richard D. Smith Assistant Attorney General
CJS:JLM:RDS:
1 See K.S.A. 80-2508(a)(1).
2 See K.S.A. 80-2508(a)(3).
3 See K.S.A. 80-2508(a)(4).
4 K.S.A. 80-2504.
5 Id.
6 See K.S.A. 80-2506.
7 K.S.A. 80-2508(a)(1).
8 K.S.A. 80-2508(a)(2).
9 K.S.A. 80-2508(b).
10 In re Alsop Sand Company, Inc., 265 Kan. 510, 518
(1998).
11 Id., at 519.
12 L. 1984, Ch. 374, § 8.
13 K.S.A. 80-2506(a).
14 K.S.A. 80-2504(b).
15 K.S.A. 80-2506(c).
16 L. 1987, Ch. 397, § 2.